Citation Nr: 1632910	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar disorder type 2, with dysthymic disorder and insomnia, currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was clear and unmistakable error (CUE) in a June 2002 rating decision.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1998 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in a statement dated May 2013, the Veteran, through his representative, cancelled his hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

In a December 2014, the Board issued a decision denying a rating in excess of 50 percent for the Veteran's service-connected bipolar disorder.  The Board also remanded the issues of entitlement to an effective date prior to April 20, 2010 for the assigned evaluation for his service-connected bipolar disorder, to include whether there was CUE in a June 2002 rating decision, and entitlement to a TDIU.  

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a September 2015 Order, the Court granted a joint motion for partial remand (JMR) vacating the portion of the December 2014 decision that denied a higher rating for the Veteran's bipolar disorder, and remanded the matter for action consistent with the terms of the JMR. 

The Board issued a decision in December 2015 denying a rating in excess of 50 percent for the Veteran's bipolar disorder.  In addition, the Board noted that the development directed in the December 2014 remand for the other appellate issues had not been completed and had not been certified back to the Board for re-adjudication.  He appealed that decision to the Court, which by a June 2016 Order granted a JMR that vacated the December 2015 decision's denial of a higher rating for the bipolar disorder and remanded the issue for action consistent with the JMR.

Because the development directed in the Board's December 2014 remand has not been completed by the RO and these issues have not been certified back to the Board as ready for re-adjudication, these issues will not be addressed in this decision but are noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMRs that were the bases for the Court's September 2015 and June 2016 Orders reflect that the Board's prior decisions as to the appropriate rating for the Veteran's bipolar disorder were not in accord with the holding of Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit held in that case that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The parties agreed that the Board focused on the specific symptomatology and not whether the Veteran's symptoms were of similar severity, frequency, and duration as to result in the level of occupational and social impairment contemplated by the criteria for a higher rating.  It has also been contended that the Board's analysis failed to fully consider favorable evidence of record, and was conclusory.

In light of the JMRs, as well as other evidence on file, it appears the record, including the VA examination on file, may not provide sufficient information for an adequate adjudication pursuant to the holding of Vazquez-Claudio.  Further, other evidence of record suggests that the Veteran's bipolar disorder may have increased in severity since the most recent VA examination of December 2011.  Thus, the Board finds that a remand is required to accord the Veteran a new examination that evaluates the nature and severity of his service-connected bipolar disorder to include the level of occupational and social impairment caused by his symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected bipolar disorder since December 2011.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his bipolar disorder symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and severity of his service-connected bipolar disorder.  The claims folder should be made available to the examiner.  It is imperative the examiner express an opinion as to the level of occupational and social impairment caused by the Veteran's symptoms during the appeal.  A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  Then readjudicate the issue of entitlement to a higher rating for the service-connected bipolar disorder in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted in full, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the May 2012 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

